     Case 2:20-cr-00227-WKW-SMD Document 34 Filed 05/28/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 ) CASE NO. 2:20-CR-227-WKW
                                         )
JAMES RYAN LITTLE                        )
                                    ORDER

      Before the court is the Magistrate Judge’s oral recommendation on January

25, 2021, concerning Defendant’s consent to conduct the change of plea hearing by

videoconference (Doc. # 25). There being no objection to the Recommendation, it

is ORDERED that, for the specific reasons stated on the record that the change of

plea hearing in this case could not be further delayed without serious harm to the

interests of justice, the Recommendation that (Doc. # 25) is ADOPTED.

      DONE this 28th day of May, 2021.

                                              /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE
